DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (WO2015/179,407; hereinafter Nguyen) in view of Sonoda et al (US 2006/0,132,261; hereinafter Sonoda).
Regarding claim 1, Nguyen disclose an RF receiver comprising: 
a resonator (102) comprising two or more electrodes (110, 112, 114, 116), wherein each of the two or more electrodes (110, 112, 114, 116) is coupled to at least one other electrode (114, 110) of the two or more electrodes (110, 112, 114, 116) (fig. 1A, 2A; ¶ 59, 132), and the two or more electrodes (110, 112, 114, 116) comprise at least one feedback electrode (114, 116) and the two or more electrodes comprise at least one input electrode (110, 112) (¶s 60, 89); and 

Regarding claim 3, Nguyen and Sonoda disclose the RF receiver of claim 1, wherein Sonoda disclose a band selection element (71, 74) coupled to the frequency 
Regarding claim 4, Nguyen and Sonoda disclose the RF receiver of claim 1, wherein the local oscillator frequency signal is controlled based at least in part upon one or more local oscillator frequency control signals, and at least one of the one or more local oscillator frequency control signals is based at least in part upon a resonance frequency of the resonator (Sonoda; ¶ 91).
 	Regarding claim 7, Nguyen and Sonoda disclose the RF receiver of claim 1, wherein the feedback element comprises a controlled impedance element (Nguyen; transimpedance amplifier; ¶ 60, 95-96).
 	Regarding claim 8, Nguyen and Sonoda disclose the RF receiver of claim 7, wherein the cited prior art fails to disclose or suggest the two or more electrodes comprise at least two feedback electrodes, and the controlled impedance element is coupled differentially to the at least two feedback electrodes (Nguyen; feedback fully differential transimpedance amplifier is coupled to the feedback electrodes; ¶ 95-96).
 	Regarding claim 11, Nguyen and Sonoda disclose the RF receiver of claim 1, further comprising: a tuning element (162) coupled to at least one tuning electrode, wherein the two or more electrodes (164, 166) comprise the at least one tuning electrode (164), the tuning element is controlled by one or more frequency control signals, and a resonance frequency of the resonator is controlled by the tuning element (Nguyen; ¶s 24, 68, 60, 147; fig. 1H, 1).
Regarding claim 12, Nguyen and Sonoda disclose wherein the tuning element comprises one or more capacitors (frequency tuning achieved via a variable .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (WO2015/179,407) in view of Sonoda et al (US 2006/0,132,261) further in view of Jiacinto et al (US 7,403,756; hereinafter Jiacinto).
Regarding claim 2, Nguyen and Sonoda disclose the RF receiver of claim 1, wherein the frequency mixer (73) is coupled to the at least one input electrode (53A) via at least one of an amplifier (72) or a frequency filter (Sonoda; ¶s 89, 96, 107; fig. 22, a resonator for an oscillation device where an oscillation circuit 42 includes an input terminal 41c coupled to an input electrode 53A, an oscillation device 76 using the resonator, where the oscillation device is coupled to mixer 73 and amplifier 72.  The examiner takes official notice that configuring an amplifier after a mixer, rather than before the mixer, in order to mix an amplified signal with local oscillator signal is a .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (WO2015/179,407) in view of Sonoda et al (US 2006/0,132,261) further in view of Hayner et al (US 2010/0,263,445) (hereinafter Hayner).
 	Regarding claim 16, Nguyen and Sonoda disclose the RF receiver of claim 11, wherein they do not disclose a response sensing element coupled to at least one response sense electrode, wherein the two or more electrodes comprise the at least one response sense electrode, an output of the response sensing element is based at least in part upon a response of the resonator, and at least one of the frequency control signals is based at least in part upon the output of the response sensing element.
In the same field of endeavor, Hayner discloses a MEMS resonator device having a response sensing element coupled to at least one response sense electrode (a sense element including a sense mass coupled to sense measurement electrodes; ¶ 19), wherein the two or more electrodes comprise the at least one response sense electrode (a plurality of electrodes including sense measurement electrodes; ¶ 19), an output of the response sensing element is based at least in part upon a response of the resonator, and at least one of the frequency control signals is based at least in part .
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (WO2015/179,407) in view of Sonoda et al (US 2006/0,132,261) further in view of Li et al (US 2010/0,189,188; hereinafter Li).
 	Regarding claim 18, Nguyen and Sonoda disclose the RF receiver of claim 11, wherein they do not disclose wherein the gain is controlled to change from a first value to a second value through at least one intermediate value during a period of a single symbol. In the same field of endeavor, Li disclose a wireless communication system where the gain is controlled to change from a first value to a second value through at least one intermediate value during a period of a single symbol (an OFDM symbol transmitted in a single symbol period, for each sample or set of samples of an OFDM symbol, the gain is adjusted iteratively, a pattern of gains may be configured where the pattern of gains are cycled through for adjusting the gains of the OFDM symbol, a pattern of gains can be configured to change from a low gain value to a high gain value 
 	Regarding claim 19, Nguyen, Sonoda, and Li disclose the RF receiver of claim 18, wherein Nguyen further disclose wherein at least one of the one or more feedback control signals controls at least one of the at least one feedback electrodes (114, 116) to couple to a dissipative element (508) during at least a portion of the period of a single symbol (¶ 95-100; fig. 1A, 5A).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (WO2015/179,407) in view of Sonoda et al (US 2006/0,132,261) further in view of Nguyen et al (WO 2015/176,041; herein Nguyen2).
 	Regarding claim 22, Nguyen disclose the RF receiver of claim 18, wherein Nguyen disclose resonator disk quality factor Q and the RF receiver with MEMS resonators harnesses high Q using any two port amplifier to create the gain between input and output needed to achieve Q boosting or Q control (¶s 12, 80, 55-56, 87, 98).  Nguyen do not explicitly disclose the resonator has a first Q-factor with the gain equal to the first value, the resonator has a second Q-factor with the gain equal to the intermediate value, and the first Q-factor is different from the second Q-factor.  In the same field of endeavor, Nguyen2 disclose a resonator has a first Q-factor with the gain equal to the first value, the resonator has a second Q-factor with the gain equal to the intermediate value, and the first Q-factor is different from the second Q-factor (¶s 36, .
Claims 36 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (WO2015/179,407) in view of Sonoda et al (US 2006/0,132,261) in view of Nguyen et al (WO 2015/176,041; hereinafter Nguyen2) further in view of Kwon et al (US 2013/0,059,533; hereinafter Kwon).
Regarding claim 36, Nguyen disclose an RF receiver comprising: 
a resonator (102) comprising two or more electrodes (110, 112, 114, 116), wherein each of the two or more electrodes (110, 112, 114, 116) is coupled to at least one other electrode (114, 110) of the two or more electrodes (110, 112, 114, 116) (fig. 1A, 2A; ¶ 59, 132), and the two or more electrodes (110, 112, 114, 116) comprise at least one feedback electrode (114, 116) (¶ 60), and the two or more electrodes comprise at least one input electrode (110, 112) (¶s 60, 89); and 
a feedback element (404) coupled to the at least one feedback electrode (114, 116), wherein the feedback element (404) has a gain, the gain is controlled based at least in part upon one or more feedback control signals (¶s 95-100, 125-126, 139, 142; fig. 10A, 10B).  Nguyen do not disclose a frequency mixer coupled to the at least one input electrode, wherein the frequency mixer shifts a first signal within at least a first frequency range by an amount based at least in part upon a frequency of a local oscillator frequency signal; and a controlled oscillator coupled to the frequency mixer, wherein the controlled oscillator provides the local oscillator frequency signal to the 
 	Regarding claim 39, Nguyen, Sonoda, Nguyen2, and Kwon disclose the RF receiver of claim 36, wherein the feedback element comprises a controlled impedance element (Nguyen; transimpedance amplifier; ¶ 60, 95-96).
 	Regarding claim 40, Nguyen, Sonoda, Nguyen2, and Kwon disclose the RF receiver of claim 39, wherein the cited prior art fails to disclose or suggest the two or more electrodes comprise at least two feedback electrodes, and the controlled impedance element is coupled differentially to the at least two feedback electrodes (Nguyen; feedback fully differential transimpedance amplifier is coupled to the feedback electrodes; ¶ 95-96).
Regarding claim 41, Nguyen, Sonoda, Nguyen2, and Kwon disclose the RF receiver of claim 36, further comprising: a tuning element (162) coupled to at least one tuning electrode, wherein the two or more electrodes (164, 166) comprise the at least one tuning electrode (164), the tuning element is controlled by one or more frequency control signals, and a resonance frequency of the resonator is controlled by the tuning element (Nguyen; ¶s 24, 68, 60, 147; fig. 1H, 1).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (WO2015/179,407) in view of Sonoda et al (US 2006/0,132,261) further in view of Frank (US 2008/0,012,659).
Regarding claim 23, Nguyen and Sonoda disclose the RF receiver of claim 1, wherein they do not disclose the impedance of the resonator is matched to the impedance of the frequency mixer.  In the same field of endeavor, Frank discloses the impedance of the resonator is matched to the impedance of the frequency mixer (impedance matching a first component with a second component by using a virtual inductance provided by a resonator 240, where the first and second components can include oscillators, mixers, filters or any other type of component (¶ 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to minimize noise added to received signals during processing by providing necessary impedance matching and thereby enhance communication reliability as suggested by Frank (¶ 3).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (WO2015/179,407) in view of Sonoda et al (US 2006/0,132,261) in view of Nguyen et al (WO 2015/176,041; hereinafter Nguyen2) in view of Kwon et al (US 2013/0,059,533) further in view of Jiacinto et al (US 7,403,756).
Regarding claim 38, Nguyen, Sonoda, and Nguyen2 disclose the RF receiver of claim 36, wherein the frequency mixer (73) is coupled to the at least one input electrode (53A) via at least one of an amplifier (72) or a frequency filter (Sonoda; ¶s 89, 96, 107; fig. 22, a resonator for an oscillation device where an oscillation circuit 42 includes an input terminal 41c coupled to an input electrode 53A, an oscillation device 76 using the resonator, where the oscillation device is coupled to mixer 73 and amplifier 72.  The examiner takes official notice that configuring an amplifier after a mixer, rather than before the mixer, in order to mix an amplified signal with local oscillator signal is a .
 		

Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 42, Nguyen, Sonoda, Nguyen2, and Kwon disclose the RF receiver of claim 36, wherein the cited prior art fails to disclose or suggest the gain is a loop gain, the loop gain is controlled to change from the first value to the second value through at least one intermediate value, the first value corresponds to the loop gain being zero or less, the intermediate value corresponds to the loop gain being between zero and one, and the second value corresponds to the loop gain being 1 or more.
12. 	Claims 30 and 37 are allowed.
 Regarding claim 30, Nguyen disclose a system to capture symbol data from a wireless signal using an RF receiver, the system comprising: a resonator comprising two or more electrodes, wherein each of the two or more electrodes is coupled to at 
	Regarding claim 37, the cited prior art fails to disclose or suggest the system of claim 30, wherein at least one of the one or more feedback control signals controls at least one of the at least one feedback electrode to couple to a dissipative element during at least a portion of the period of a single symbol.

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1, 4, 7, 8, 11, 16, 18, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 20, 1, and 12 of U.S. Patent No. 10,749,472.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,749,472 disclose an RF receiver comprising: a resonator comprising two or more electrodes, wherein each of the two or more electrodes is coupled to at least one other electrode of the two or more electrodes, the two or more electrodes comprise at least one feedback electrode, and the two or more electrodes comprise at least one input electrode;  a feedback element . 
15.      Claims 1, 7, 8, 11, 16, 18, 19, 22, 30, 36, 37, 39, 40, 41, 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 14, 1, 3, 13, 18, 13, 6, 2, 5, 7, and 9 of U.S. Patent No. 10,903,791 in view of Sonoda et al (US 2006/0,132,261).  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,903,791 disclose an RF receiver comprising: a resonator comprising two or more electrodes, wherein each of the two or more electrodes is coupled to at least one other electrode of the two or more electrodes, and the two or more electrodes comprise at least one feedback electrode;  and a feedback element coupled to the at least one feedback electrode, wherein the feedback element has one or more inputs to receive one or more feedback control signals to control a gain of the feedback element, and the gain is controlled to change .
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571)272-7891.  The examiner can normally be reached on M-F 7:30am-1:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648